Exhibit 10.14(c)

AMENDMENT THREE TO THE PEOPLE’S BANK

ENHANCED SENIOR PENSION PLAN

This Amendment to the People’s Bank Enhanced Senior Pension Plan (the “Plan”) is
made as of October 4, 2004, except as otherwise hereinafter specifically
provided, by People’s United Bank (the “Bank”).

WHEREAS, the Bank adopted the Plan as of January 1, 1997 for the benefit of
certain senior executives meeting certain eligibility requirements; and

WHEREAS, Section 11(a) of the Plan provides that the Human Resources Committee
of Bank may amend the Plan from time to time subject to certain limitations; and

WHEREAS, the American Jobs Creation Act of 2004 added Section 409A to the
Internal Revenue Code of 1986, as amended; and

WHEREAS, Bank has been advised that in order to comply with the provisions of
Section 409A, amendments to the Plan are necessary or advisable to remove the
requirements that the Bank transfer funds to the Trustee (as defined in the
Plan) in the event of a Credit Rating Reduction as heretofore defined in the
Plan and that certain other amendments are so necessary or advisable, but may be
made in 2008; and

WHEREAS, Section 11(c) may be construed to provide that certain participant and
beneficiary votes be obtained before changing such provisions and such votes
have been obtained; and

WHEREAS, the Bank previously changed (the “Grade Change”) its salary grade
designations and those equivalent to grade 10 and above are grade 65O and above;
and

WHEREAS, Peoples United Bank a federally chartered savings bank is the corporate
successor to People’s Bank, a Connecticut chartered capital stock savings bank;
and

WHEREAS, the Human Resources Committee has determined that other amendments
should be made to reflect changes in the corporate structure of the Bank and its
parent and in the name of the Bank.

NOW, THEREFORE, the Plan is hereby amended as follows, effective as of
October 4, 2004 except as otherwise specifically provided herein:

1. There is hereby added to the end of Section 1 the following sentences,
effective as of June 7, 2007.



--------------------------------------------------------------------------------

“Benefits under this Plan are intended to supplement benefits to the ERP and the
Cap Plan. ‘ERP’ shall refer to the plan which prior June 7, 2007 was known as
the People’s Bank Employees’ Retirement Plan, and on and after June 7, 2007 has
been known as the People’s United Bank Employees’ Retirement Plan. ‘Cap Plan’
shall refer to the plan which prior to June 7, 2007 was known as the People’s
Bank Cap Excess Plan, and on and after June 7, 2007 has been known as the
People’s United Bank Cap Excess Plan”.

2. Section 2 (i) is hereby deleted in its entirety and intentionally left blank.

3. Section 2(o) is hereby amended to read in its entirety as follows:

“Interim Valuation Requirement Date” shall mean the last date of each fiscal
year of the Bank.”

4. Section 2(q) is hereby amended to read in its entirety as follows as of
April 16, 2007:

“ ‘Parent’ shall mean People’s United Financial, Inc., a Delaware corporation,
or its corporate successor or assigns; and the determination of whether any
corporation or other entity is a successor or assign of said People’s United
Financial, Inc., for purposes of this Agreement shall be made by the CEO or, in
the event there is no then acting CEO, by the Board of Directors of the Bank.”

5. Section 2(s) is hereby amended effective June 7, 2007, to read as follows:

“The ‘Plan’ shall mean this People’s United Bank Enhanced Senior Pension Plan as
amended through the date hereof and as it may be amended from time to time
hereafter. The Plan until on or about June 7, 2007 was known as the People’s
Bank Enhanced Senior Pension Plan.”

6. Subsection (b) of Section 3 is hereby amended to read in its entirety as
follows:

“(b) Each other Employee who is such on or after the Effective Date and prior to
August 14, 2006 shall become a Participant as of the date he meets the following
requirements:

(i) has a salary grade of 65O or higher; or prior to the Grade Change had a
salary grade of 10 or higher; and

(ii) has attained age fifty (50) or older.



--------------------------------------------------------------------------------

The term “Grade Change” shall refer to the time the Bank changed its salary
grading system making grades 10 and above equivalent to grades 65O and above.”

7. Section 5 (d) is hereby deleted in its entirety.

8. Section 7 is hereby amended by (a) changing its title to read in its entirety
as “Trust and Change in Control”, and (b) amending subsection (e) thereof to
read in its entirety as follows:

“(e) (i) No more than sixty (60) days after the last day of each fiscal year of
the Bank, the Bank shall:

 

  A. Cause the Actuary to compute the Interim Funding Amount as of such last day
and deliver to the Trustee the Actuary’s certification of such Interim Funding
Amount; and

 

  B. Pay to the Trustee an amount which when added to the value of the Trust
Fund as of such last day would result in a sum equal to or greater than such
Interim Funding Amount.

(ii) Any Actuary’s certification delivered pursuant to this subsection (e) may
rely on the Trustee’s estimate of expenses to be included in the computation of
such Interim Funding Amount.”

IN WITNESS WHEREOF, People’s United Bank, corporate successor to People’s Bank
hereby executes this Amendment to be effective as of the dates above provided.

 

PEOPLE’S UNITED BANK

By

 

/s/ Philip R. Sherringham

  Philip R. Sherringham   Its Acting President and CEO